Citation Nr: 1712549	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  04-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint (right thumb disability) prior to February 15, 2007, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for residuals of a right wrist injury with chronic subluxation prior to April 28, 2011, and a rating in excess of 10 percent thereafter. 

3.  Entitlement to service connection for a right knee disability also claimed as secondary to service-connected bilateral foot disabilities.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981, May 1982 to July 1982 and again from May 1985 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in September 2002 and June 2004.  

The Veteran testified at a hearing before the Board in January 2006.  A transcript of the hearing is of record. 

In June 2006, the Board reopened the Veteran's claim for service connection claim for a right knee disability and denied the claim on the merits.  The Board also denied entitlement to initial compensable ratings for right thumb and right wrist disabilities.  The Veteran then appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a 2009 Memorandum Decision, the Court, in pertinent part, vacated the Board's June 2006 decision and remanded these issues to the Board for additional consideration. 

In July 2009, the remanded the claims for further development.  

In March 2011, the Board denied a compensable rating for a right thumb disability prior to February 15, 2007; determined that the criteria for a 10 percent rating for right thumb disability had been met from February 15, 2007; and remanded the claims for service connection claim for a right knee disability and entitlement to an increased rating for a right wrist disability.  

The Veteran also appealed the March 2011 Board decision.  In a December 2011 order, the Court vacated the Board's March 2011 decision insofar as the Board denied a compensable rating for right thumb disability prior to February 15, 2007, and a rating in excess of 10 percent thereafter.  

In July 2012, the claims were again remanded for further development.  For the issues, other than entitlement to service connection for a right knee disorder, review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the residuals of the Veteran's right wrist injury with chronic subluxation, a rating decision was issued in June 2016 that assigned a 10 percent rating, effective April 28, 2011. The issue of entitlement to a higher initial rating for residuals of a right wrist injury with chronic subluxation remains on appeal, however, as the maximum possible requested benefit has not been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

In July 2016, the Veteran revoked his Power of Attorney, which had appointed a private attorney, Miranda L. Rhoads, as his representative.  The Board finds that the Veteran properly revoked his attorney's representation.  See 38 C.F.R. § 14.631 (f)(1).  The Veteran did not file a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  He is now unrepresented.

The Board notes that the December 2011 Joint Motion and a statement by the Veteran in January 2011 raised the issue of higher or separate ratings based upon the Veteran's surgical scars related to his right thumb disability; however, an unappealed May 2016 rating decision assigned a separate, noncompensable rating for the Veteran's right thumb scar disability.  Accordingly, the Board's discussion of the severity of his right thumb disability will be limited to the extent required to assess the Veteran's residuals of right thumb disability other than any resulting scars.  Bifurcation of a claim generally is within the Secretary's discretion.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (the Board can bifurcate a claim and address different theories or arguments in separate decisions).

During the Veteran's Board hearing, he asserted that his service-connected disabilities have caused him to be "unable to secure gainful employment." H.T. p. 12.  The Board finds that a derivative claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of his claims for higher ratings and, therefore, also at issue in this appeal.  While entitlement to a TDIU was determined by the RO to be moot in an August 2016 rating decision, the Board notes that a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280.  Here, the RO determined that the Veteran's claim for TDIU was moot based upon the assignment of a 100 percent disability rating for the Veteran's adjustment disorder; however, as noted above the Veteran had reported unemployablity due to his service-connected disabilities during his June 2006 Board hearing, prior to entitlement to service connection for the Veteran's adjustment disorder.  As greater benefits may be warranted due to entitlement to a TDIU based upon the Veteran's service-connected disabilities apart from his adjustment disorder, the Board finds that entitlement to a TDIU was not moot.  Further, entitlement to a 100 percent rating was not granted for the entire period on appeal, and the issue of entitlement to a TDIU prior to August 13, 2015 would otherwise have remained pending before the Board.  See AB, 6 Vet. App. at 38 (1993).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2. During the appeal period, the Veteran's right thumb disability was manifested by symptoms of pain on motion, and resulting functional loss, including a gap of less than two inches (or 5.1 centimeters) between the thumb pad and the fingers.

3. During the appeal period, the Veteran's right thumb disability was not manifested by involvement of two minor joint groups; unfavorable ankylosis of the thumb; or resulted in a gap of greater than two inches (or 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

4. During the appeal period, the Veteran's right wrist disability has been manifested by symptoms of pain on motion and resulting functional loss.

5. During the appeal period, the Veteran's right wrist disability has not been manifested by favorable or unfavorable ankylosis of the wrist.

6. During the appeal period, the symptoms of the Veteran's right thumb and right wrist disability have been contemplated by the rating schedule.   


CONCLUSIONS OF LAW

1. Prior to February 15, 2007, the criteria for a 10 percent rating for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5224, 5228 (2002) (2016). 
	
2. During the appeal period, the criteria for a rating in excess of 10 percent for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, DCs 5003, 5224, 5228 (2002) (2016).

3. Prior to April 28, 2011, the criteria for a 10 percent rating for residuals of a right wrist injury with chronic subluxation have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5003, 5214, 5215 (2002) (2016). 

4. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for residuals of a right wrist injury with chronic subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5003, 5214, 5215 (2002) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters sent to the Veteran in August 2002, September 2004 and November 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The 2009 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and VA medical records are associated with the claims file.  Private medical records identified by the Veteran have also been associated with the file. With regard to the Veteran's increased rating claims, the Board finds that no outstanding federal records have been identified by the Veteran in relation to the claim being decided on appeal.  With regard to any outstanding private records, the Board finds that reasonable attempts have been made to obtain any outstanding records that have been identified that are relevant to the claims decided on appeal.  Specifically, the Board notes that the November 2004 evaluation of the Veteran performed by E. L., Jr. M.D. has been associated with the claims file and requests for any other outstanding records were made in August 2012.  The claims file does not indicate that any response was received from the August 28, 2012 request for records; however, a statement was received from the Veteran in September 2012 stating that the physician had informed him that all of his adult patient medical records are destroyed after 5 years.  As the evidence of record does not indicate that the Veteran was examined by E. L., Jr. M.D. in over 10 years, the Board finds that reasonable attempts to obtain any other outstanding records from E. L., Jr. M.D have been completed.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remands in July 2009 and July 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was also afforded VA examinations related to his increased rating claims in 2004, 2009, 2010, 2011, 2012, and 2015.  The Board notes that the evaluations conducted in 2004, 2009, 2010, 2011, and 2012 each note that the claims file was reviewed and that each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed, such as x-rays.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right wrist or right thumb disabilities since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred regarding the issues decided on appeal.  Thus, the Board concludes the examinations in this case are adequate upon which to base a decision.

As noted above, the Veteran also testified at a hearing before the Board in January 2006.  The hearing focused on the elements necessary to substantiate the Veteran's claims for an increased rating, and provided the Veteran with an opportunity to submit additional evidence and argument to substantiate his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Increased Rating, Right Thumb

The Veteran claims he is entitled to an initial compensable rating for his right thumb because his right thumb has increasingly interfered with his ability to write, type, grasp objects or maneuver objects with his right (dominant) hand.

Initially, the Board notes that this claim stems from a claim dated in May 2002.  The date is significant because the rating criteria for evaluating impairment of a single finger were amended by regulatory changes in July 2002, effective as of August 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002) (single finger impairments).  Accordingly, the Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Prior to August 2002, the only diagnostic code applicable specifically relevant to thumb disabilities was DC 5224, for ankylosis of the thumb.  A compensable disability rating, therefore, was only awarded where a right thumb disability resulted in the thumb joint being ankylosed (or "frozen") either in a "favorable" position (rated as 10 percent disabling) or "unfavorable" position (rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5224 (2002).  A veteran, however, could also be awarded a compensable rating if the joint disability was manifested by x-ray confirmation of arthritis and otherwise non-compensable amount of objectively confirmed limited motion.  See 38 C.F.R. § 4.71a, DC 5003 (2002).

The AOJ did not explicitly consider or advise the Veteran of the old regulations pertaining to single finger impairments.  When the Board addresses an issue that was not addressed by the AOJ, consideration must be given to whether the Veteran will be prejudiced by the Board's consideration of the issue in the first instance.  See VAOPGCPREC 16-92 (1992).  Here, the Board concludes that even though the Veteran has not been provided notice of the statutory and regulatory changes for single finger impairments, his due process rights are not violated by this Board decision.  As will be explained more thoroughly below, neither version of the single finger regulation is more favorable to his claim.  Rather, the Board has awarded the highest possible rating for one joint group under DC 5003 for the period on appeal, which was in effect both prior to and after August 2002.  Further, as will be discussed below, no higher or separate rating can be granted under the old or new single finger impairment disability codes.  Finally, the Board finds no prejudice because the review here is more thorough than that of the AOJ, since the AOJ did not explicitly consider the old and new rating criteria of single finger impairments. 

As indicated above, under both the old and new criteria, Diagnostic Code 5003 for degenerative arthritis calls for a 10 percent rating where there is x-ray evidence of arthritis a major joint or group of minor joints and some objectively observable limited motion although not compensable limited motion in and of itself.  See 38 C.F.R. § 4.71a, DC 5003 (2002) (2016). The interphalangeal, metacarpal and carpal joints of the upper extremities are considered minor joints. 38 C.F.R. § 4.45.  

In contrast, prior to August 2002, the only diagnostic code specifically allowing for a compensable rating for a thumb disability was DC 5224, for ankylosis of the thumb.  However, in August 2002, new diagnostic codes were added to compensate limitation of motion of individual digits.  DC 5228, for limitation of motion of the thumb, assigns a 10 percent rating, regardless of whether the afflicted thumb is on the dominant or non-dominant hand, where there is limitation of motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted where the gap is more than two inches (5.1 cm.).  38 C.F.R. § 4.71a, DC 5228.

The Veteran was afforded a VA examination regarding his thumb disability in May 2004.  The examiner notes the Veteran's history of surgical treatment in the military and thereafter in 1994.  At the time of the examination, the Veteran complained of pain and an inability to maneuver objects with his right hand.  Despite these complaints, the Veteran's thumb was observed to have normal and painless range of motion, with no change on repetition.  The thumb had no swelling or deformity.  The Veteran complained of an inability to grasp objects, but the examiner did not observe objective signs of weakness.  Rather, the examiner found the Veteran to have stable ligaments.  

In November 2004, the Veteran was evaluated by E. L., Jr. M.D. in relation to his claim for Social Security Disability benefits.  The physician noted that the Veteran had "numerous orthopedic complaints," including a repair of the ligaments to the MP joint of his right thumb.  On physical exam, the physician reported that the Veteran had full strength in the muscle groups of his upper extremities and that 55 pounds of grip strength was noted in both hands.  

In February 2007, however, the Veteran complained of pain, multiple surgeries in the past and muscle weakness.  The VA physician found the Veteran again to have full range of motion, but with mild muscle weakness and chronic joint pain.  An x-ray at that time revealed a degenerative cyst at the base of the thumb.  In June 2007, an x-ray revealed osteoarthritis of the right thumb.  The Board notes that a cyst at the base of the thumb has been reported since x-rays in October 1994.

After prolonged complaints of limited motion and chronic pain, the Veteran underwent a surgery in October 2008 where he had two K-wires placed in the thumb metacarpophalangeal (MP) joint.  A November 2008 VA surgical note describes the incisions as "well-healed," but notes the Veteran was still complaining of pain and difficulty bending.  

A VA examination in January 2009 confirmed the presence of arthritis over the MP joint of the right thumb by x-ray.  On examination of the right thumb, the examiner noted several scars, all well-healed, with range of motion of the MP joint from 0 to 45 degrees with further limitations due to pain.  The Veteran complained of pain, weakness and an overall inability to grasp objects with his right hand.  The Veteran further complained he was not working and could not return to work in construction because of his right thumb.

During an examination in October 2010, the Veteran indicated he was working as an architect but stated that his right thumb did affect his ability to do his job because of pain, weakness, and impaired ability to grasp and manipulate objects with his right hand.  On examination, the Veteran was found to have well-healed scars, a tender MP joint, flexion limited to 15 degrees with pain, but with no change on repetition, and slight laxity of the ulnar collateral ligament.  The examiner found no gaps between his fingertips and the Veteran was able to make a fist.  The examiner also found that the Veteran's median, radial, and ulnar nerves are intact to motor sensation.  On x-ray, the Veteran's MP joint showed degenerative changes.  

In April 2011, the Veteran's hand and wrist were evaluated during a C&P examination.  On examination, the examiner noted that the Veteran was able to fully extend his fingers and was able to make a fist with his right hand.  Pain was noted while touching the tip of his small finger.  Grip strength was 4/5 in the hand.  

In November 2012, the Veteran's hand and fingers were evaluated again by a VA examiner.  The examiner noted that the Veteran reported flare ups of pain approximately twice per day that is worsened by movement of the right hand, and that it is improved by a using a brace that causes the immobility of the right thumb.  On examination, reported limitation of motion of the right thumb, including limitation due to painful motion.  A gap between the thumb pad and the little finger was reported, however, this gap was noted to be less than 1 inch (2.5 centimeters.)  The examiner reported that after three repetitions there continued to be a slight gab between the thumb and the top of the little finger.  Also, the MP joint was noted to have range of motion limited to 20 degrees of flexion, but was not ankylosed. Functional loss of the right thumb was noted to include less movement than normal and pain on movement.      

In June 2015, the Veteran's hand and fingers were again evaluated by a VA examiner.  The Veteran reported symptoms of limitation of motion due to stiffness of the joint, swelling and inflammation, and increased pain.  He also reported flare-ups that would occur due to use of his right hand or sudden change in temperature.  On examination, a gap between the thumb pad and the little finger was reported.  This gap was in excess of 2.5 centimeters, but was not reported to be in excess of 5.1 centimeters (or 2 inches).  Also, the Veteran's range of motion was noted to cause an inability to have a good hand shake or grip.  

Upon review of the evidence of record, the Board finds that the evidence indicates that the Veteran's right thumb disability caused impairment related to painful motion of the thumb prior to February 15, 2007; accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's right thumb disability prior to February 15, 2007.   

The Board notes that intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.  

While the Veteran was not diagnosed with osteoarthritis of the right thumb until June 2007, a cyst at the base of the thumb has been reported since x-rays in October 1994.  The Veteran also complained of pain and an inability to maneuver objects with his right hand at the time of the Veteran's examination in May 2004.  As a lay person, the Veteran is competent to describe observable symptoms perceived through his senses, including perceiving feelings of pain in his joints and changes in severity of this pain at times of different activities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the May 2004 examiner observed normal and painless range of motion without change on repetition during the Veteran's exam, this examination did not address the Veteran's functional impairment during periods of flare-ups as reported during his 2012 and 2015 VA examinations.  Finding the Veteran's complaints of limitations due to painful motion credible, the Board finds that after resolving the benefit of the doubt in favor of the Veteran that a 10 percent rating is warranted for the Veteran's right thumb disability prior to February 15, 2007.  38 C.F.R. §§ 4.3, 4.59; see also Burton, 25 Vet. App. at 5 (2011).    
   
Throughout the period on appeal, however, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right thumb disability.  As can be found in the Veteran's examinations of record, as well as his VA treatment records, the Veteran's right thumb disability was not manifested by involvement of two minor joint groups; did not result in a gap of greater than two inches (or 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; or unfavorable ankylosis of the thumb.  Accordingly, a rating in excess of 10 percent is not warranted under any of the applicable rating criteria for a right thumb disability.  

Under DC 5003, a higher 20 percent rating is only warranted when evidence indicates evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  The Veteran's right thumb disability only affects one joint group and has not been shown to require periods of bed rest; therefore, a rating in excess of 10 percent is not warranted under DC 5003. 

Under DC 5228, a maximum 20 percent rating may be assigned for limitation of motion of the thumb with a gap of more than 2 inches (5.1 cm) between the thumb and the fingers with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228. While a higher schedular rating is possible under DC 5228, the evidence has not shown there to be a gap of more than 2 inches (5.1 cm) between the thumb and the fingers with the thumb attempting to oppose the fingers.  While the Veteran's limitation of motion of his thumb has increased over time, none of the competent evidence of record indicates that his condition has caused a gap between the thumb and the fingers with the thumb attempting to oppose the fingers in excess of 2 inches. 

The Board notes that a January 2017 statement of the Veteran contends that his thumb has been evaluated wrong as there is a gap between his thumb and his small finger.  The Board concedes that there is a gap; however, the evidence of record does not indicate that at any point during the appeal period that the gap warrants a rating in excess of 10 percent.  The examinations of record prior to April 2011 do not indicate that there was any gap between the Veteran's thumb and the fingers.  During the April 2011 examination, pain is noted while touching the tip of his small finger, and a gap between the thumb pad and the little finger (less than one inch) was noted during the November 2012 exam.  During the 2015 examination, a gap between the thumb pad and the little finger in excess of 2.5 centimeters was noted; however, but the record did not indicate that this gap was o in excess of 5.1 centimeters (or 2 inches), which would warrant a rating in excess of 10 percent.  Even after resolving the benefit of the doubt in favor of the Veteran, the Board finds that a rating in excess of 10 percent based upon DC 5228 is not warranted during the appeal period.    

In a June 2012 statement, the Veteran argued that a rating in excess of 10 percent was warranted.  He stated that separate ratings were warranted due the following: 1) functional loss, weakness, pain, instability, 2) tender and painful scarring, and 3) the presence of arthritis.  The Veteran argued that each of these conditions warranted a separate 10 percent rating.  The Board, however, finds that separate ratings are not warranted based upon findings of functional loss, weakness, pain, instability and findings of arthritis; and, as noted above, entitlement to a separate rating for scars has been bifurcated by the RO's unappealed May 2016 rating decision and is not currently before the Board.   

The Board finds that assignment of a separate rating based upon the Veteran's functional loss, weakness, pain, instability and the findings of arthritis would constitute impermissible pyramiding as the Veteran's 10 percent rating based upon arthritis (or painful motion of a joint under Burton) already contemplates a finding of functional loss and painful motion.  DC 5003 states that "arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific join or joints involved (such as [DC 5228]).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003."  38 C.F.R. § 4.71a, DC 5003.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2002) (2016). Here, the Veteran's currently assigned rating under DC 5003, or alternatively under DC 5228, are both based upon limitation of motion / painful motion.  Accordingly, the Board finds that separate ratings are not warranted.    

To the extent that the Veteran would argue that his functional loss (other than painful motion) would warrant a separate rating, the Board finds that his functional loss is already contemplated under the assignment of a diagnostic code that contemplates a joint disability (DC 5003 and DC 5228).  38 C.F.R. § 4.45 notes that joint disabilities cause functional impairment that may include: less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy from disuse.  The Board notes that each diagnostic code for a joint disability specifically contemplates these types of functional loss, which are factored into the assigned disability ratings for the joint disability.  Here, the Board finds that these functional impairments of the Veteran's MC joint have been contemplated by the Veteran's assigned diagnostic codes and that assignment of a separate rating would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.40. 4.45 (2002) (2016).  

The Board also finds that a separate or higher evaluation is also not available based upon ankylosis of the thumb.  Under DC 5224, as to both the dominant and non-dominant hand, unfavorable ankylosis of the thumb is rated as 20 percent disabling.  A schedular rating of higher than 20 percent is not available. 38 C.F.R. §4.71a, DC 5224.  While the evidence indicates that the Veteran has limitation of motion of his thumb, none of the evidence of record indicates that the Veteran's condition has caused favorable or unfavorable ankylosis of the thumb.  Accordingly, a separate or higher rating is not warranted under DC 5224.  

Accordingly, even after resolving the benefit of the doubt in favor of the Veteran, a higher evaluation is not available under either DC 5003, 5224, or 5228.  38 C.F.R. §§ 4.3, 4.71a, DC 5003, 5224, 5228.

Increased Rating, Right Wrist

The Veteran also claims he is entitled to an initial compensable rating for his right wrist disability because the condition causes impairment in his write, grasp objects or maneuver objects with his right (dominant) hand.

The Veteran's right wrist disability has been evaluated by analogy under 38 C.F.R. § 4.71a, DC 5215.  Under DC 5215, a 10 percent evaluation applies where palmar flexion is limited in line with the forearm.  A 10 percent rating is also warranted where the evidence shows dorsiflexion to less than 15 degrees.  Under DC 5215, 10 percent is the maximum schedular rating available. 

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm supination, and 85 degrees of forearm supination.  See 38 C.F.R. § 4.71a, Plate I (2016).

The Board has carefully considered the evidence pertaining to the Veteran's service-connected right wrist disability and notes that the Veteran has complained of symptoms of persistent pain, stiffness, and intermittent swelling of his wrist.  He has presented evidence, including his statements during his 2006 hearing, that his wrist disability limits such everyday activities such as shaking hands, writing, typing, twisting a bottle cap, using a doorknob, picking up objects, etc.  It has been documented that he regularly uses a wrist brace to improve wrist function and medication has been prescribed for his wrist pain. 

The Veteran's wrist has been evaluated many times throughout the appeal period.  On VA examination in May 2004, the examiner stated that the Veteran's wrist did not indicate signs of swelling or deformity.  The Veteran was noted to have 90 degrees of dorsiflexion, 90 degrees of forward flexion, 20 degrees of radial flexion, and 45 degrees of ulnar deviation without pain.  

In November 2004, the Veteran was evaluated by E. L., Jr. M.D. in relation to his claim for Social Security Disability benefits.  The physician noted that the Veteran had "numerous orthopedic complaints," including an injury of right hand.  On physical exam, the physician reported that the Veteran had full strength in the muscle groups of his upper extremities and that 55 pounds of grip strength was noted in both hands.  
 
In April 2011, the Veteran's right wrist was evaluated by a VA examiner.  The Veteran reported that he "does okay" as long as he keeps the wrist immobilized in a wrist splint.  He stated that he removes the brace only while sleeping and bathing.  While he is right hand dominant, he reported increased use of the left hand over time.  Examination of the right wrist indicated 65 degrees of dorsiflexion, 50 degrees of forward flexion, 20 degrees of radial flexion, and 40 degrees of ulnar deviation.  The examiner stated that guarding was noted with movement of the wrist and that the Veteran reported slight pain on motion.  Grip strength was noted to be 4/5 in the hand.  X-rays in February 2011 were not reported to show significant changes from a similar study in April 2009.  

In September 2015, the Veteran's wrist was evaluated in another VA examination.   The examiner indicated that the Veteran suffers from flare-ups of the right wrist that result in limitation of motion and stiffness due to loss of circulation.  The examiner noted functional loss that included cramping, swelling, inflammation of the wrist, and inability to perform push-ups.  Examination of the right wrist indicated 70 degrees of dorsiflexion, 75 degrees of forward flexion, 15 degrees of radial flexion, and 40 degrees of ulnar deviation.  Pain was noted on examination but additional functional loss due to pain was not noted.  No additional limitations were noted due to observed repetitive use testing.  No ankylosis of the right wrist was reported by the examiner.  X-rays reviewed during this evaluation did not show evidence degenerative or traumatic arthritis of the right wrist.    

Upon review of the evidence of record, the Board finds that the evidence indicates that the Veteran's right wrist disability caused impairment related to painful motion prior to April 28, 2011; accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's right wrist disability prior to April 28, 2011. 

The Board notes that Veteran's statements of increased pain and stiffness due to increased use of his wrist.  The evidence indicates that even as early as his May 2004 VA examination the Veteran indicated that painful motion would develop due to prolonged use of the wrist or during changes in the weather.  The Board notes that intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton, 25 Vet. App. at 5 (2011).  Here, the evidence indicates that the residuals of the Veteran's wrist injury becomes painful upon use and warrants the minimum compensable rating for the period prior to April 28, 2011.  

Unfortunately, the Board finds that a rating in excess of 10 percent is not warranted throughout the appeal period.  First, the Board notes that the Veteran is already in receipt of the maximum schedular rating available based upon limitation of motion of the wrist; therefore, a higher schedular rating cannot be assigned under DC 5215.  

Additionally, a higher rating is not warranted under DC 5214 without evidence of favorable or unfavorable ankylosis of the wrist.  As all of the reports of record indicate that the Veteran has some ability to manipulate his wrist when he takes off his wrist brace, the Board finds that a higher rating is not warranted under DC 5215.  

Lastly, the Board finds that a separate or higher rating is not warranted based upon DC 5003.  Under DC 5003, a higher 20 percent rating is only warranted when evidence indicates evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  Here, the evidence does not show a diagnosis of arthritis of the wrist, or that two or more joint groups are affected.  Accordingly, a higher rating of 20 percent is not warranted under DC 5003.  Further, a separate rating would not be warranted as the current rating under 5215 contemplates limitation of motion.   

Accordingly, even after resolving the benefit of the doubt in favor of the Veteran, a higher, or separate, evaluation is not available under DC 5215, 5215, or 5003.  38 C.F.R. §§ 4.3, 4.71a, DC 5215, 5215, or 5003.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right thumb disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right thumb disability and his right wrist disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disabilities' level and symptomatology.  

The Veteran has consistently argued that he cannot grasp, manipulate objects or write for prolonged periods of time because of his right thumb.  He has also reported difficulties opening doors and twisting objects due to his wrist disability.   The Board does not doubt that the Veteran's disabilities presents challenges with regard to employment and completing daily activities that require use of his right wrist and right thumb; however, these manifestations are already contemplated in the diagnostic criteria applied as described above.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  As the Veteran's symptoms are contemplated by the rating schedule, the first prong of the Thun criteria has not been met and referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, the evidence has not demonstrated, even in the collective, and exceptional circumstance that warrants extraschedular referral based upon the combined effect of the Veteran's multiple service-connected conditions.  


ORDER

Prior to February 15, 2007, a disability rating of 10 percent for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint is granted.  

Throughout the appeal period, a disability rating in excess of 10 percent for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint is denied. 
 
Prior to April 28, 2011, a disability rating of 10 percent for residuals of a right wrist injury with chronic subluxation is granted.  

Throughout the appeal period, a disability rating in excess of 10 percent for residuals of a right wrist injury with chronic subluxation is denied. 





REMAND

Regrettably, the Board finds that additional development is necessary prior to adjudication by the Board regarding the Veteran's claim for entitlement to service connection for a right knee disability and entitlement to TDIU.

With regard to the Veteran's claim for service connection for a right knee disability, the Board finds that the previous medical opinion obtained to be inadequate, and the Board finds that a new medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Board finds that the opinion provided by the April 2011 VA examiner is conclusory.  The examiner states that he has extensively reviewed the Veteran's records and that he has "found nothing in the records to indicate that the Veteran has a right knee condition which is the direct and proximate result of any incident or occurrence in the military, nor is it related to his service-connected bilateral foot condition.  In a similar manner, I found no evidence that he has had a permanent aggravation of any right knee condition solely due to his service-connected bilateral foot condition or any incident or occurrence in the military."  Beyond review of the Veteran's records and noting the Veteran's history of bilateral foot surgeries, the Board finds that the examiner has not provided a rationale to support these opinions.  Nieves-Rodriguez v. Peake, 22 Vet App. 295, 303 (2009) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that a new medical opinion should be sought that provides a detailed rationale to support any conclusions provided.  Additionally, the Board notes that the findings of the September 1988 VA examination should be discussed.  The September 1988 VA examiner indicated that the Veteran demonstrated slight guarding of the right knee within two years of separation from service, and indicated that it may be secondary to his bilateral foot condition.  

With regard to the Veteran's claim for entitlement to TDIU, the Board finds that the issue of entitlement to a TDIU also must be remanded as it is inextricably intertwined with the Veteran's claim for service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a decision on the TDIU issue is deferred pending completion of the actions requested below. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a new, VA medical opinion with regard to the etiology of any current diagnosed right knee disability.  The entire claim file must be reviewed by the examiner.  If the examiner determines that a physical examination is necessary, then one should be provided.

The examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed right knee disability is related to any period of active service, or had onset during service. 

The examiner should also indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed right knee disability is due to, or has been permanently aggravated by, any of the Veteran's service-connected disabilities, including his bilateral foot disabilities.   

If providing a negative opinion, the examiner should specifically discuss the reports of guarding of the Veteran's right knee during his September 1988 VA examination and comments regarding a possible relationship between this and his bilateral foot disabilities.

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


